DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 03/09/2021.
Claims 1-6, 8-16, and 18-20 are pending.
Claims 1, 3, 4, 6, 8, 11, 13, 14, 16, and 18 are amended.
Claims 7 and 17 are cancelled.

Response to Arguments

Applicant’s arguments filed 03/09/2021 have been fully considered but they are moot in view of new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Rejections based on newly cited references(s) and interpretations of the previously cited prior art follow.  


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0109182 to Smith et al., (hereinafter Smith), in further view of US Patent Publication No. 2014/0210754 to Ryu et al (hereinafter Ryu), and alternatively in further view of US Patent Publication No. 2014/0240125 to Burch et al., (hereinafter Burch).


Regarding claim 1, Smith teaches a system comprising: 
an Internet of Things (IoT) service (Programs and activities of a system that use networked communication, such as Supervisory control and data acquisition (scada) as well as movement and unauthorized diagnostics analyses and notifications, are being interpreted as an IoT service, see P10, P13, P42, P49, Smith); 
a plurality of IoT devices (Plurality of devices, such as IED devices, see P10, Fig. 2, Smith. Note: IoT is a broad term in the art whose broadest reasonable interpretation applies to any system component or device in a networked infrastructure, as is supported by relevant prior art reference further below, as is known by any person of ordinary skill in the art, and also as in instant application’s patent publication para 2 (USPub 20190215180). In this case, an IED’s are connected for communications, and in particular they are part of an “internet” oriented system (P21, Smith).), each IoT device comprising a first secure communication module (IED devices are configured for secure communications, thus they have a secure communications module, see P10, Smith); 
an IoT hub in communication with the plurality of IoT devices (Gateway communications device is in communication with a plurality of IEDs. The gateway is interpreted as a iot hub, since it is a hub for communications between IEDs and other network components, see P10, Fig. 2, Smith), the IoT hub comprising: 
a microcontroller unit to execute application-specific program code (Code for execution, see P23, P20, P32, P57, P10, Smith); a second secure communication module to establish a first secure communication channel with the IoT service and a plurality of second secure communication channels with the plurality of IoT devices (Gateway has communication to IEDs and to scada and uses for example keys to provide secure communications, thus it has a secure communications module, see P42, P13-14, Fig 2, Smith); 
and a sensor to detect physical movements of the IoT hub (An accelerometer sensor in the hub detects movements, see P47, Fig, 2, Smith) and to cause a change in an operating mode of the IoT hub based on the physical movements (Gateway changes from a mode of inactively not diagnosing tampering to a mode of actively diagnosing unauthorized access, See P47, 48, P53, 55, 15, Smith), wherein the operating mode is to change from a sleep mode to a wake mode when the physical movements include a shaking motion (Detection of motion prompts activation of a determination of tampering. An instance where tampering is not being analyzed is interpreted as a “sleep mode” for said activity, and an instance where gateway is determining tampering is interpreted as a “wake mode” for tampering determining activity. Repeated movement shocks are at least a form of shaking, see P47, Smith), and to change from the sleep mode or wake mode to a diagnostic mode with at least a physical movements (Physical movements of a device cause diagnosing mode to determine tampering activity. The device changes from inactive state to diagnosing, See P47, 48, P53, 55, 15, Smith). 

It is implied by Smith that physical movements, including sideway rotation or upside-down rotation would prompt a mode change, however Smith does not explicitly mention that physical movements include at least one of a sideway rotation or an upside-down rotation.
However, Ryu from the same or similar field of motion detection, teaches wherein physical movements include at least one of a sideways rotation or an upside-down rotation (Rotation directions detected, see P51, P69, 67-68, Ryu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating detection of specific movement, as taught by Ryu.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine specific movement patterns of interest that initiate a function and that also indicate presence of a user, including unauthorized movement (see P7-8, P51, Ryu). 

The limitations in question are taught the combination of by Smith and Ryu, as noted above, however, Burch from the same or similar field of motion detection and gateways, further teaches an interpretation of wake and sleep modes considering power states (An accelerometer for a gateway hub is used to detect movement and transmits information. The gateway transitions from power states, wherein a low-power state is interpreted as a sleep mode, and a non-low power state is interpreted as a wake mode, see P177 and Fig. 26 ref# 615a, Burch).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating sleep and wake, as taught by Burch.  
One of ordinary skill in the art would have been motivated to do this modification in order to conserve power while being able to initiate a desired response based on a received signal that requires more power (see 177, Burch). 


Regarding claim 2, the combination of Smith, Ryu, and Burch teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further discloses wherein the sensor includes an accelerometer (Accelerometer, see P47, Smith).

Regarding claim 3, the combination of Smith, Ryu, and Burch teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further discloses wherein upon changing the operating mode to the diagnostic mode, the IoT hub is to execute a diagnostics script (Gateway is programmed to execute protection algorithms to determine (i.e. diagnose) an unauthorized tampering upon movement detection, thereby the gateway changes to a diagnostic mode, see P47, 48, P53, 55, 15, P10, Smith).

Claim 11 is rejected on the same grounds as claim 1.
Claim 12 is rejected on the same grounds as claim 2.
Claim 13 is rejected on the same grounds as claim 3.


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Ryu, in view of Burch, and in further view of “An Introduction to SCADA Systems” Allaboutcircuits.com article, accessed at https://web.archive.org/web/20151105103753/https://www.allaboutcircuits.com/technical-articles/an-introduction-to-scada-systems/  November 5, 2015, 5 page PDF printout by Krambeck (hereinafter Krambeck).


Regarding claim 4, the combination of Smith, Ryu, and Burch teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further teaches wherein the IoT hub is further to transmit results generated by the diagnostics script to a database on the IoT service (Gateway transmits results of unauthorized access as feedback to tampering service and to scada service, see P47, P61, Smith).
Smith further implies, but does not explicitly teach transmitting to a database (Network can be communicatively linked to SCADA system. As known in the art, SCADA systems, which stands for supervisory control and data acquisition, aggregates all pertinent and distributed information from devices, sensors, and subordinate systems in a networked system to historians and databases, see P32, and relevant prior art section below)
However, Krambeck from the same or similar field of interconnected and networked systems, explicitly teaches transmitting to a database (Sent data, including generate data, is gathered and stored in a database of a scada service, see Pg. 1 2nd Para, Krambeck).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating transmission to a database, as taught by Krambeck.  
One of ordinary skill in the art would have been motivated to do this modification in order to see Pg. 1, Krambeck). 


Regarding claim 5, the combination of Smith, Ryu, Burch, and Krambeck teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further teaches wherein results generated by a diagnostics script are transmitted by an IoT service to at least one of a plurality of IoT devices (Plurality of devices on network receive results from an unauthorized diagnostics analysis service of a result of diagnostics that a gateway is untrusted, see P55, P58, P61, Smith).

Claim 14 is rejected on the same grounds as claim 4.
Claim 15 is rejected on the same grounds as claim 5.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Ryu, in view of Burch, in further view of in view of US Patent Publication No. 2014/0316792 to Siddiqui (hereinafter Siddiqui).

Regarding claim 6, the combination of Smith, Ryu, and Burch teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further teaches wherein upon detecting a shaking motion the sensor generates a wake signal and sends the wake signal to the microcontroller unit (Detection of motion prompts activation of a determination of tampering. An instance where tampering is not being analyzed is interpreted as a “sleep mode” for said activity, and an instance where gateway is determining tampering is interpreted as a “wake mode” for tampering determining activity, see P47, Smith).
The limitation in question is implied by Smith as noted above, however, Siddiqui from the same or similar field of motion detection, more explicitly teaches wherein upon detecting a movement a motion sensor generates a wake signal and sends the wake signal to a microcontroller unit (Accelerometer interrupts wake up microprocessor for analysis, P43, Siddiqui).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating waking of an mcu, as taught by Siddiqui.  
One of ordinary skill in the art would have been motivated to do this modification in order to initiate a desired analysis based on a received signal (see P43, Siddiqui). 

Claim 16 is rejected on the same grounds as claim 6.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in further view of Ryu, in view of Burch, and in further view of US Patent Publication No. 2014/0192710 to Charette et al (hereinafter Charette).

Regarding claim 8, the combination of Smith, Ryu, and Burch teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further implies wherein an IoT hub is to send a notification to a client device indicating that an IoT hub has been moved (SCADA and other network client devices receive alert information from gateway indicative of untrusted gateway determination made in the case of movement, see P55, 32, P60,  Smith. Furthermore, network can be communicatively linked to SCADA system. As known in the art, SCADA systems, which stands for supervisory control and data acquisition, aggregates all pertinent distributed information from devices, sensors, and subordinate systems in a networked system. Such information is accessible through scada interfaces, such as graphical user interfaces and human machine interfaces (i.e. clients) terminals, therefore it is implied that gateways send notification in the form of their data to a “client” device when the accelerometer signal indicates movement, see P32, and relevant prior art section below) notification to a client device including one or more results generated in a diagnostic mode (SCADA and other network client devices receive alert information from gateway indicative of untrusted gateway determination made in the case of movement, which is a diagnostic mode result of tampering, see P55, 32, P60, Smith. Furthermore, network can be communicatively linked to SCADA system. As known in the art, SCADA systems, which stands for supervisory control and data acquisition, aggregates all pertinent distributed information from devices, sensors, and subordinate systems in a networked system. Such information is accessible through scada interfaces, such as graphical user interfaces and human machine interfaces (i.e. clients) terminals, therefore it is implied that sensors send notification in the form of their data to a “client” device when the accelerometer signal indicates movement, see P32, and relevant prior art section below).
Although Smith does not explicitly teach a separate notifications, Smith makes obvious a plurality of notifications to a client device (SCADA and other network client devices receive alert information from gateway indicative of untrusted in case of unauthorized access determination, such as alternative indications from a diagnostic result, see P60, Smith. Also note that Burch also teaches transmitting information).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating transmission of other notifying information to a client device, as taught by Smith.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide relevant information of interest that may be indicative of a situation of concern, such as a theft of a device or abnormal activity (see P60, Smith). 

However, Charette from the same or similar field of interconnected and networked systems and tamper detection, explicitly teaches a sensor is further to send a notification to a client device indicating that an IoT hub has been moved (Sensor movement prompts sending of location tracking reports that indicate a router (hub) has been moved, where status info on location is provided to client device such as terminal 210, see P29, P34, Fig. 2, Charrette).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating transmission to a client device, as taught by Charette.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide location and alert of abnormal movement of a device of interest that may be indicative of a situation of concern, such as a theft of a device (see P29, Charette). 

Claim 18 is rejected on the same grounds as claim 8.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, view of Ryu, in view of Burch, and in further view of US Patent Publication No. 2016/0057114 to Unagami et al., (hereinafter Unagami).

Regarding claim 9, the combination of Smith, Ryu, and Burch teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith does not explicitly teach wherein a first secure communication channel is an encrypted communication channel, encrypted using an elliptic curve protocol.
wherein a first secure communication channel is an encrypted communication channel, encrypted using an elliptic curve protocol (Elliptic curve cryptography used for secure communications connection, see P55, Unagami).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating elliptic curve based security, as taught by Unagami.  
One of ordinary skill in the art would have been motivated to do this modification in order to a high security level of security with shorter key length to comparable security methods (see P55, Unagami).
 
Claim 19 is rejected on the same grounds as claim 9.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Ryu, in view of Burch, and in further view of in view of US Patent Publication No. 2017/0353979 to Lee et al., (hereinafter Lee).

Regarding claim 10, the combination of Smith, Ryu, and Burch teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith does not explicitly teach wherein a first secure communication module and a second secure communication module are Bluetooth Low Energy communication modules.
However, Lee from the same or similar field of secure communications, teaches w a first secure communication module and a second secure communication module are Bluetooth Low Energy communication modules (BLE used for secure communications between devices, see P14, P54, P356158, Lee).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating 
One of ordinary skill in the art would have been motivated to do this modification in order to use lower energy usage in communications among devices to a getway (see P64, Lee). 

Claim 20 is rejected on the same grounds as claim 10.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Han et al., (US Patent Publication No. 2018/0329713) teaches wireless sensor hub for fitness tracking and linked to “a Bluetooth controller, a communications hub and numerous environmental and physical sensors in a platform that is conducive to low power utilization.” Also teaches detecting motion through sensor and sleep and wake states of a sensor hub.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117